Citation Nr: 0016555	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  98-18 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from August 1971 to 
September 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied the above claim.  The 
Board notes that the RO certified a 1998 rating decision as 
on appeal to the Board.  However, the veteran did submit a 
timely notice of disagreement with the initial rating 
decision adjudicating this issue in 1996, although the RO 
failed to provide him a statement of the case until 1998.

Additional evidentiary development is needed prior to 
appellate disposition of the veteran's claim for service 
connection for PTSD.  Where a claimant has filed an 
application for benefits and VA has notice of the existence 
of evidence that may be sufficient to well ground the claim, 
VA has a duty to inform the veteran of the necessity to 
submit that evidence to complete the application for 
benefits.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
38 U.S.C.A. § 5103(a) (West 1991).  

First, the veteran claims that he has been treated for PTSD 
by a Dr. Osborn at the VA Medical Center in Alexandria, 
Louisiana.  The RO obtained all of his treatment records 
through January 1998, but the mental hygiene clinic records 
did not reflect the diagnosis for the condition for which the 
veteran was receiving treatment.  The veteran indicated in 
2000 that he is still receiving VA treatment.  It is unknown 
whether additional VA records exist that may be sufficient to 
well ground this claim.  However, in light of the fact that 
the veteran is possibly a combat veteran, a remand to obtain 
these records is clearly warranted.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and such records must be 
considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Second, the veteran should be told that his VA treatment 
records do not reflect diagnosis of PTSD.  He should be 
informed of the need to obtain written statements from any 
medical professional he maintains has told him that he has 
PTSD.  It is his ultimate responsibility to submit evidence 
in support of his claim.  38 C.F.R. § 3.159(c) (1999).  See 
also 38 U.S.C.A. § 5103(a) (West 1991).

Third, the report of the VA examination conducted in 1997 is 
not clear, and the contradictions contained in that report 
must be resolved.  Although the examiner stated in the body 
of the report that (a) the veteran had been exposed to 
traumatic events during service; (b) the veteran's responses 
to those events included fear and helplessness; (c) the 
veteran does re-experience the trauma; (d) the veteran 
experienced symptoms of increased arousal, including 
exaggerated startle response; (e) the veteran's "condition" 
was chronic with delayed stress factors; and (f) there was a 
positive link between the veteran's Vietnam experiences and 
his related symptoms of PTSD, a diagnosis of PTSD was not 
rendered.  It is unclear whether the examiner concluded such 
a diagnosis was not warranted based on the results of 
psychological testing, which indicated the possibility that 
the veteran is exaggerating or faking his symptomatology.  
The statements within the body of the report must be 
reconciled with the fact that PTSD was not diagnosed.

Accordingly, this claim is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's complete medical 
records from the VA Medical Center in 
Alexandria for treatment from 1998 to the 
present, to include all mental hygiene 
clinic progress notes and reports.  

2.  Tell the veteran that he should obtain 
written statements from any physician that 
he maintains has told him that he has 
PTSD.  The medical rationale, as well as 
the basis for the diagnosis, should be 
provided.  Provide him an opportunity to 
obtain this evidence and submit it in 
keeping with his ultimate responsibility 
to furnish evidence in support of his 
claim, and notify him of the time limit 
within which he is requested to provide 
the evidence.  38 C.F.R. § 3.159(c) 
(1999).

3.  After obtaining the veteran's VA 
treatment records and allowing him an 
opportunity to submit evidence in support 
of his claim, return the veteran's claims 
folder to the same examiner who conducted 
the examination in December 1997 at the 
VA Medical Center in Alexandria.  If the 
same examiner is unavailable, request 
that a qualified specialist review the 
claims folder.  

If the examiner determines that an 
additional examination of the veteran 
and/or additional testing is needed to 
answer the following questions, then such 
an examination or testing must be 
scheduled. 

The examiner must provide a complete 
rationale for all conclusions and 
opinions.  Any psychiatric diagnosis 
should be in accordance with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders-
IV.

After review of the pertinent material, 
the examiner must reconcile the 
contradictory statements within the body 
of the 1997 examination report (i.e., that 
the veteran's "condition" was chronic 
with delayed stress factors and there is a 
positive link between the veteran's 
Vietnam experiences and his related 
symptoms of PTSD) with the fact that a 
diagnosis of PTSD was not rendered.  The 
examiner must specifically discuss whether 
the veteran meets the diagnostic criteria 
in DSM-IV for diagnosis of PTSD, and, if 
so, is there a link between the current 
symptoms and the alleged inservice 
stressors.

4.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999).

5.  Thereafter, readjudicate the 
veteran's claim for service connection 
for PTSD, with application of all 
appropriate laws and regulations and 
consideration of the additional evidence 
developed upon remand.  See 38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 
Vet. App 128 (1997).  If the benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


